                                          Case 4:20-cv-07016-PJH Document 25 Filed 02/24/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EMMANUEL OBLENA,
                                                                                       Case No. 20-cv-07016-PJH
                                   8                  Plaintiff,

                                   9            v.                                     ORDER PERMITTING PLAINTIFF
                                                                                       ADDITIONAL TIME TO FILE HIS
                                  10     PEYVAND ZOHRABI, et al.,                      FIRST AMENDED COMPLAINT
                                  11                  Defendants.                      Re: Dkt. No. 24

                                  12
Northern District of California
 United States District Court




                                  13         The court is in receipt of plaintiff’s administrative motion to change the deadline for
                                  14   filing an amended complaint. Dkt. 24. Good cause appearing, the court permits plaintiff
                                  15   until Thursday, April 1, 2021 to file the subject amended complaint.
                                  16         IT IS SO ORDERED.
                                  17   Dated: February 24, 2021
                                  18                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  19                                               United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
